 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 517 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Stenholm submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Recognizing the continuing legacy of the Buffalo Soldiers and expressing the sense of the Congress regarding the establishment of a Buffalo Soldiers Heritage Month. 
 
Whereas African-American soldiers in the 9th and 10th Cavalry regiments and the 24th and 25th Infantry regiments of the Army, referred to as ‘‘Buffalo Soldiers’’, performed outstanding service to the United States during the Indian Wars, the Spanish-American War, the Philippine Insurrection, World War I, and World War II; 
Whereas the Buffalo Soldiers were awarded several Congressional Medals of Honor in recognition of their contributions to the defense of the United States; 
Whereas the Buffalo Soldiers established a rich tradition of professional African-American soldiers in the United States Army; 
Whereas the Buffalo Soldiers served the United States with bravery and fortitude in the harshest environments and under the most difficult conditions; 
Whereas the Buffalo Soldiers fought for freedoms so often denied to them; 
Whereas the service of the Buffalo Soldiers has not been sufficiently memorialized; 
Whereas the State of Texas has created a heritage travel and heritage educational program, called the ‘‘Texas Buffalo Soldiers Heritage Trail’’, to educate the general public about the history and importance of the Buffalo Soldiers and has designated a month each year for special recognition of the Buffalo Soldiers, the only State to do so; and 
Whereas the Buffalo Soldiers remain emblems of the work of free men in defense of the United States and should be recognized for their contributions: Now, therefore, be it 
 
That Congress— 
(1)recognizes the continuing legacy of the Buffalo Soldiers throughout the world; 
(2)supports the designation of a Buffalo Soldiers Heritage Month to recognize the contributions of the Buffalo Soldiers and for their bravery and service to the United States; and 
(3)urges the President to issue a proclamation calling upon the people of the United States to observe such month each year with appropriate ceremonies and activities. 
 
